UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANTONIO IVAN CAMPOS MARIN, et al.,                                  12/11/2019
               Plaintiffs,                           19-CV-0569 (JGK) (BCM)
       -against-                                     ORDER
J&B 693 CORP., et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        This action has been referred to Magistrate Judge Barbara Moses for general pretrial
management, including scheduling, discovery, non-dispositive pretrial motions, and settlement,
pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications, including those
related to scheduling and discovery (but excluding motions to dismiss or for judgment on the
pleadings, for injunctive relief, for summary judgment, or for class certification under Fed. R.
Civ. P. 23) must be made to Judge Moses and in compliance with this Court's Individual
Practices in Civil Cases, available on the Court's website at https://nysd.uscourts.gov/hon-
barbara-moses.

         It appearing to the Court that plaintiffs have taken no action in this case since September
3, 2019, when they filed their First Amended Complaint (Dkt. No. 38) and attempted to file a
Proposed Default Judgment (Dkt. No. 40) but were directed to re-file the document by the Clerk
of Court, it is hereby ORDERED that, no later than December 18, 2019, plaintiffs shall file a
status letter updating the Court on the present status of the case, along with affidavits of service
certifying that the First Amended Complaint was served on all defendants.

         Failure to comply with this order may result in the case being dismissed by the Court for
failure to prosecute pursuant to Rule 41(b).

Dated: New York, New York
       December 11, 2019
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
